Title: From Thomas Jefferson to Robert L. Livingston, 15 October 1808
From: Jefferson, Thomas
To: Livingston, Robert L.


                  
                     Sir 
                     
                     Washington Oct. 15. 08.
                  
                  Your letter of Sep 22. waited here for my return, and it is not till now that I have been able to acknolege it. the explanation of his principles given you by the French emperor in conversation is correct as far as it goes. he does not wish us to go to war with England knowing we have no ships to carry on that war. to submit to pay to England the tribute on our commerce which she demands by her orders of council, would be to aid her in the war against him; & would give him just ground to declare war with us. he concludes therefore, as every rational man must, that the embargo, the only remaining alternative, was a wise measure. these are acknoleged principles, and should circumstances arise which may offer advantage to our country in making them public, we shall avail ourselves of them. but as it is not usual or agreeable to governments to bring their conversations before the public, I think it would be well to consider this on your part as confidential leaving to the government to retain or make it public as the general good may require. had the emperor gone further and said that he condemned our vessels going voluntarily into his ports in breach of his municipal laws, we might have admitted it rigorously legal, tho’ not friendly. but his condemnation of vessels taken on the high seas by his privateers & carried involuntarily into his ports, is justifiable by no law, is piracy, and this is the wrong we complain of against him.
                  Supposing you may still be at Clermont from whence your letter is dated, I avail myself of this circumstance to request your presenting my friendly respects to Chancellr. Livingston, and I salute you with esteem & respect
                  
                     Th: Jefferson 
                     
                  
               